Citation Nr: 0726757	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-33 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to separate compensable evaluations for bilateral 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The veteran retired in July 1978 after more than 21 years of 
active service.  

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a June 2005 rating decision by the RO 
that denied separate compensable evaluations for service 
connected bilateral tinnitus.  


FINDING OF FACT

The veteran's claim of entitlement to separate 10 percent 
evaluation for tinnitus in each ear lacks legal merit.


CONCLUSION OF LAW

Entitlement to separate initial 10 percent ratings for 
bilateral tinnitus is not available as a matter of law. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 
4.25, 4.87, Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In regard to the veteran's claim for separate 10 percent 
ratings for tinnitus in each ear, it is noted that the Court 
of Appeals for Veterans Claims recently held that VA's duties 
to notify and assist contained in the VCAA are not applicable 
to claims, such as this one, in which the law, rather than 
the evidence, is dispositive. See Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where 
the facts averred by a claimant cannot conceivably result in 
any disposition of the appeal other than affirmance of the 
Board decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.").

The medical evidence shows that the veteran experiences 
bilateral tinnitus due to service. In a November 2002 rating 
decision, the rating board granted service connection for 
tinnitus and assigned a 10 percent rating pursuant to 38 
C.F.R. § 4.87, Diagnostic Code 6260 effective May 31, 2002.

As an initial matter the Board notes that Diagnostic Code 
6260 was revised effective on June 15, 2003 to provide that 
only a single 10 percent evaluation is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2004). The veteran's current claim for an 
increased rating for tinnitus was not received by the RO 
until May 2005. While the previous version of Diagnostic Code 
6260 is arguably ambiguous regarding the assignment of 
separate compensable ratings for tinnitus in each ear, the 
revised criteria, which applies in this case, clearly 
prohibits separate compensable evaluations for tinnitus in 
each ear. Since an evaluation in excess of 10 percent for 
tinnitus is specifically prohibited by the pertinent 
regulation, an increased evaluation for the veteran's 
tinnitus must be denied as a matter of law. Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994)



ORDER

Entitlement to separate compensable evaluations for bilateral 
tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


